DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 18, and 19 are objected to because of the following informalities:
Claim 3, line 8, change “a” to --the--;
Claim 18, line 22, change “a” to --the--; and
Claim 19, line 38, change “a” to --the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firth (US#5897054).
Regarding claim 1, Firth discloses a securable delivery storage container configured to extend through a wall 14 of a building and comprising: a frame assembly 12 configured to be inserted into the wall and including a first open end 16 disposed at an exterior of the building, and an opposite second open end 18 disposed at an interior of the building; and a drawer assembly 28 defining a storage area configured to receive deliverables, the drawer assembly slidingly coupled to the frame assembly and slidable between (i) a closed position (Fig. 1) where the drawer assembly is nested within the frame assembly to prevent access to the storage area from the building exterior, and (ii) an open position (Fig. 2) where the drawer assembly is extended outwardly from the frame assembly to enable access to the storage area from the building exterior; wherein the drawer assembly includes a first side 30 providing a first access point to the storage area on the exterior of the building, and a second side 32 providing a second access point to the storage area on the interior of the building.  
Regarding claim 16, wherein the frame assembly comprises an upper wall, a lower wall, and a pair of opposed side walls extending between the upper wall and the lower wall, wherein the frame assembly defines a cavity configured to receive the drawer assembly therein (see Fig. 3).  

Claims 1, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US#5802991).
Regarding claim 1, Brown discloses a securable delivery storage container configured to extend through a wall of a building (Fig. 1) and comprising: a frame assembly 20 configured to be inserted into the wall and including a first open end 28 disposed at an exterior of the building, and an opposite second open end 29 disposed at an interior of the building; and a drawer assembly 40 defining a storage area configured to receive deliverables, the drawer assembly slidingly coupled to the frame assembly and slidable between (i) a closed position (Figs. 2-8) where the drawer assembly is nested within the frame assembly to prevent access to the storage area from the building exterior, and (ii) an open position (Fig. 1) where the drawer assembly is extended outwardly from the frame assembly to enable access to the storage area from the building exterior; wherein the drawer assembly includes a first side 41 providing a first access point to the storage area on the exterior of the building, and a second side 45 providing a second access point to the storage area on the interior of the building.  
Regarding claim 10, wherein the drawer assembly comprises a drawer slidably coupled to the frame assembly by a drawer slide assembly 60,61.  
Regarding claim 11, wherein the drawer comprises: a front wall assembly 41; a “partial” back wall assembly 45; a bottom wall assembly 42; and a pair of opposed sidewall assemblies 43,44 extending between the front wall assembly and the partial back wall assembly.  
Regarding claim 16, wherein the frame assembly comprises an upper wall 22, a lower wall 25, and a pair of opposed side walls 23,24 extending between the upper wall and the lower wall, wherein the frame assembly defines a cavity 30 configured to receive the drawer assembly therein.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Firth (US#5897054) in view of Gray (US#2003/0006275).
Regarding claim 2, Firth fails to disclose an exterior keypad and lock assembly configured to selectively lock the drawer assembly to the frame assembly when the drawer assembly is in the closed position.  However, as evidenced by Gray, including an exterior keypad and lock assembly configured to selectively lock a drawer assembly to a frame assembly when the drawer assembly is in the closed position is known in the securable container art, see exterior keypad and lock assembly 11 for locking drawer 1 to frame 3.  Therefore, as evidenced by Gray, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify Firth by including an exterior keypad and lock assembly configured to selectively lock the drawer assembly to the frame assembly when the drawer assembly is in the closed position.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the exterior keypad and lock assembly configured to selectively lock the drawer assembly to the frame assembly when the drawer assembly is in the closed position would enhance the security of the container and/or allow for an after-hours deposit.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Firth (US#5897054) in view of Choi et al. (US#2017/0213187).
Regarding claim 6, Firth fails to disclose a heating/cooling unit coupled to at least one of the frame assembly and the drawer assembly and configured to selectively heat or cool the environment within the storage area based on a type of deliverables.  However, as evidenced by Choi, including a heating/cooling unit to selectively heat or cool the environment within the storage area based on a type of deliverables is known in the securable container art, see container 100 including a heating/cooling unit 170 configured to selectively heat or cool the environment within the storage area based on a type of deliverables.  Therefore, as evidenced by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firth such that the drawer assembly included a heating/cooling unit configured to selectively heat or cool the environment within the storage area based on a type of deliverables.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the heating/cooling unit coupled to the drawer assembly and configured to selectively heat or cool the environment within the storage area based on a type of deliverables would allow for receipt of perishable items.
Regarding claim 7, Choi teaches wherein the heating/cooling unit is a thermoelectric device [0090].  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Firth (US#5897054) in view of Simon (US#2003/0136824).
Regarding claims 8 and 9, Firth fails to disclose a sanitization unit coupled to at least one of the frame assembly and the drawer assembly and configured to selectively sanitize the environment within the storage area.  However, as evidenced by Simon, including a sanitization unit configured to selectively sanitize the environment within the storage area is known in the securable container art, see UV lights (UVC radiation) 2.  Therefore, as evidenced by Simon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firth by including a sanitization unit coupled to drawer assembly and configured to selectively sanitize the environment within the storage area.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the sanitization unit coupled to the drawer assembly and configured to selectively sanitize the environment within the storage area would enhance the safety of the system.
  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US#5802991) in view of Gray (US#2003/0006275).
Regarding claim 2, Brown fails to disclose an exterior keypad and lock assembly configured to selectively lock the drawer assembly to the frame assembly when the drawer assembly is in the closed position.  However, as evidenced by Gray, including an exterior keypad and lock assembly configured to selectively lock a drawer assembly to a frame assembly when the drawer assembly is in the closed position is known in the securable container art, see exterior keypad and lock assembly 11 for locking drawer 1 to frame 3.  Therefore, as evidenced by Gray, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify Brown by including an exterior keypad and lock assembly configured to selectively lock the drawer assembly to the frame assembly when the drawer assembly is in the closed position.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the exterior keypad and lock assembly configured to selectively lock the drawer assembly to the frame assembly when the drawer assembly is in the closed position would enhance the security of the container and/or allow for an after-hours deposit.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US#5802991) in view of Choi et al. (US#2017/0213187).
Regarding claim 6, Brown fails to disclose a heating/cooling unit coupled to at least one of the frame assembly and the drawer assembly and configured to selectively heat or cool the environment within the storage area based on a type of deliverables.  However, as evidenced by Choi, including a heating/cooling unit to selectively heat or cool the environment within the storage area based on a type of deliverables is known in the securable container art, see container 100 including a heating/cooling unit 170 configured to selectively heat or cool the environment within the storage area based on a type of deliverables.  Therefore, as evidenced by Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown such that the drawer assembly included a heating/cooling unit configured to selectively heat or cool the environment within the storage area based on a type of deliverables.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the heating/cooling unit coupled to the drawer assembly and configured to selectively heat or cool the environment within the storage area based on a type of deliverables would allow for receipt of perishable items.
Regarding claim 7, Choi teaches wherein the heating/cooling unit is a thermoelectric device [0090].  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US#5802991) in view of Simon (US#2003/0136824).
Regarding claims 8 and 9, Brown fails to disclose a sanitization unit coupled to at least one of the frame assembly and the drawer assembly and configured to selectively sanitize the environment within the storage area.  However, as evidenced by Simon, including a sanitization unit configured to selectively sanitize the environment within the storage area is known in the securable container art, see UV lights (UVC radiation) 2.  Therefore, as evidenced by Simon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by including a sanitization unit coupled to drawer assembly and configured to selectively sanitize the environment within the storage area.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)). The inclusion of the sanitization unit coupled to the drawer assembly and configured to selectively sanitize the environment within the storage area would enhance the safety of the system.
Allowable Subject Matter
Claims 3-5, 12-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677